Citation Nr: 1629487	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-01 393	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from December 1964 to September 1966.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) denying service connection for bilateral hearing loss.

In February 2016, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

FINDING OF FACT

Affording the Veteran the benefit of the doubt, his diagnosed bilateral hearing loss is related to his active duty service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) will not avail the Veteran in pursuit of service connection for hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is unnecessary.

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Part III, below will discuss rules of law specific to service connection claim for hearing loss, and will apply the evidentiary standards above to the Veteran's claim.
III. 
Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

A. Bilateral Hearing Loss

Impaired hearing is considered a disability if: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Additionally, sensorineural hearing loss is a chronic disease within the parameters of 38 C.F.R. § 3.303(b); VA Adjudication Procedures Manual (VA Manual), M21-1MR, Part IV, Subpart ii, Chapter 2, Section B, para. 2(b).  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability may be satisfied in one of two ways.  First, the nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge. 38 C.F.R. § 3.303(b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the Veteran served in the Army as a general warehouseman.  At his May 2016 Board hearing the Veteran testified that he was assigned to a quartermaster unit, and that he lived in a camp and slept in a tent during the duration of his service in the Republic of Vietnam.  His job in service was to operate a rough terrain forklift.  He reported noise exposure from the forklift, but mostly emphasized noise exposure from gunfire, specifically M-14 and M-16 rifles.  He reported that he was exposed to this noise at the firing range during basic training, and again during additional training in which was exposed to exploding mortars and M-60 machine gunfire.  Additionally, the Veteran indicated that he experienced two incidents of extreme noise exposure during service in Vietnam, once due to a rocket attack during which a rocket blew up right outside his tent, and was so close that he could feel the heat of the blast.  Additional rockets also hit his camp, followed by a grenade and homemade bomb attacks.  The second incident occurred a few days before the Veteran separated from service while he was on guard duty for a landing craft.  The Veteran was paired with other soldiers, and it was their job to protect the landing craft from other vessels.  After one boat got too close to the landing craft, one of the soldiers with the Veteran came up behind him on his left and fired his M-14 rifle right next to the Veteran's left ear.  

The Veteran further reported that about three weeks after separation from service he sought treatment for tinnitus because it was driving him crazy, and he had to listen to radio or music at night to drown out the tinnitus.  He sought treatment at the Denver VA Medical Center (VAMC), was diagnosed with hearing loss, more so in the left ear than the right, and was told that hearing loss in that range was typical of gunfire damage, and that it was the result of permanent nerve damage.  In December 2010 lay statement the Veteran explained there was a small generator next to his tent in Vietnam that he thinks may have masked the ringing in his ears until his return home.  All other lay statements document a similar onset of symptoms and noise exposure.  The Veteran has indicated that he has difficulty in loud situations where there is background noise, and that he has difficulty hearing women, children, and other individuals with soft voices.  The Veteran stated that his post-service occupational history was electrical engineering and engineering training, that it did not involve noise exposure, and that he took great precautions to avoid further hearing loss, using special muffs while using power tools or mowing the lawn, and always carrying ear plugs in case a noise set off his tinnitus.  He also avoided loud events, such as concerts and fireworks due to his tinnitus.

The Veteran was diagnosed with sensorineural hearing loss at his September 2009 VA examination, and this diagnosis is supported by post-service private treatment records as well.  As documented, this hearing loss meets the criteria of 38 C.F.R. § 3.385.  The examiner provided a negative etiology opinion, finding that it was less likely as not that the Veteran's sensorineural hearing loss was related to service.  He also provided a positive etiology opinion finding that the Veteran's tinnitus was related to his sensorineural hearing loss.  Although the examiner noted that the Veteran had not reported any significant post-service occupational or recreational noise exposure and found that the Veteran's claim of significant noise exposure in service was credible, the VA examiner relied on the Veteran's normal hearing upon separation as the basis for his rationale.  However, on the Veteran's formal appeal and in his May 2016 hearing testimony the Veteran indicated that when he separated from service, there were several other people being processed at the same time, and he feels the examination was rushed, although he thinks he did get an audiology exam.

Notably, of record is a handwritten letter from the Veteran's December 1966 treating physician at the Denver VAMC.  In this letter the doctor indicates that the Veteran has a "nerve" type hearing loss in his left ear and should "not be exposed to loud gunfire since this would result in further damage to his acoustic nerve."  Additionally, there is a request from the Denver VAMC to VA seeking coverage for outpatient treatment for the Veteran's tinnitus in October 1966.  A December 1966 rating decision denied entitlement to service connection for tinnitus.  In it, the rating board indicated that the Veteran reported that he first noticed tinnitus in September 1966 shortly before leaving service, when a rifle was shot too close to his left ear.  The Veteran's service treatment records are absent for ear or hearing complaints, aside from one instance in which he went to sick call in January 1966 in which he had complained of an earache.  The Veteran was told that he had earwax buildup, and it was removed.  Also of record is a January 2011 letter from an audiologist at CTHC, where the Veteran receives treatment for his tinnitus and hearing loss.  This letter describes noise exposure consistent with the Veteran's lay statements and includes an audiogram that is positive for sensorineural hearing loss that appears to be fairly consistent with the Veteran's September 2010 VA examination audiological results.

As a preliminary matter, the Board finds that the Veteran is competent to provide lay statements as to the onset and symptoms of his hearing loss, as well as the circumstances under which the in-service audiogram was administered.  The Veteran is competent to provide such lay statements because onset and symptoms of hearing loss are physically experienced by him and do not require any medical knowledge to observe, and the circumstances of the audiogram at his separation physical is a factual matter that any lay person with personal knowledge is qualified to relay.  Moreover, because the Veteran's lay statements are partially corroborated by December 1966 letter from the Veteran's Denver VAMC treating physician and the December 1966 rating decision denying service connection for tinnitus, the Board finds that the Veteran's statements are credible.  Finally, the Board finds that the Veteran's lay statements are probative because they provide important context as to the value of the audiological findings reflected on the Veteran's separation examination, his in-service and post-service noise exposure, and the onset of his hearing loss and service-connected tinnitus.

As for the elements of service connection, the Board finds that the Veteran's diagnosis of sensorineural hearing loss meets the first element of service connection, while his credible and competent statements of noise exposure meet the second element of service connection.  As for the third element of service connection, while the Board notes that the September 2010 VA examiner provided a negative etiology opinion, the Board finds that this opinion is of limited probative weight because it relies extensively on the Veteran's normal audiological test results upon separation and fails to address the Veteran's symptoms of tinnitus as well as the December 1966 letter from his VA treating physician indicating that the Veteran had left ear hearing loss.  Further, the Veteran has provided a positive nexus statement that, in pertinent part, the Veteran's hearing loss at least as likely as not came from acoustic trauma while serving in Vietnam in 1965 without ear protection.  See January 2011 letter from Colorado Tinnitus and Hearing Center, Inc.

Moreover, the Board notes that the Veteran has been granted service connection for tinnitus based on similar assertions of onset of tinnitus in service after the same loud noise exposure as reported above.  Similar to tinnitus, sensorineural hearing loss is linked with nerve damage that most often occurs "when the tiny hair cells in the cochlea are injured."  Fountain v. McDonald, 27 Vet. App. 258, 266 (2015) (quoting VA Training Letter 10-02).  More specifically, in Fountain, the United States Court of Appeals for Veteran Claims (Court) referenced VA Training Letter 10-02, in addition to other medical and legal authority, and noted that chronic sensorineural hearing loss, as an organic disease of the nervous system, was considered a condition listed under 38 C.F.R. § 3.309(a), was due to a problem in the inner ear or in the auditory nerve between the inner ear and the brain, and was commonly caused by chronic exposure to excessive noise, in addition to age-related hearing loss.  See id.  The Court noted that chronic sensorineural hearing loss caused by acoustic trauma resulted in damage to the inner ear and was an organic disease of the nervous system under 38 C.F.R. § 3.309.  As noted above, the VA examiner provided a positive etiology opinion linking the Veteran's tinnitus to his sensorineural hearing loss.

Given the lack of post-service occupational or recreational noise exposure, the continuity of symptoms of tinnitus and hearing loss reported by the Veteran, the positive etiology opinion provided by the September 2010 VA examiner linking the Veteran's tinnitus to his sensorineural hearing loss, the positive private opinion, the documented onset of the Veteran's tinnitus and hearing loss symptoms as early as October 1966, and that acoustic trauma is the common underlying cause of both tinnitus and sensorineural hearing loss, the Board finds that there is sufficient probative evidence of record to meet the final medical nexus element of service connection.  In doing so, the Board has afforded the Veteran the benefit of the doubt due to his competent and credible lay statements that are highly corroborated by his 1966 VA records.  Accordingly, entitlement to service connection is warranted here.  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


